                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 LOUIS DREYFUS COMMODITIES
 SUISSE, SA,
                 Plaintiff,                              CIVIL ACTION
                                                         NO. 14-5995
          v.

 FINANCIAL SOFTWARE SYSTEMS,
 INC.,
               Defendant.


PAPPERT, J.                                                    February 27, 2020

                                   MEMORANDUM

      The Court previously granted summary judgment in favor of Louis Dreyfus

Commodities Suisse, SA, recognizing as valid a foreign judgment against Financial

Software Systems, Inc (“FSS”). (ECF Nos. 39 and 40.) Judgment was affirmed by the

Third Circuit. Louis Dreyfus Commodities Suisse, SA v. Fin. Software Sys., Inc., 703 F.

App’x 79, 80 (3d Cir. 2017). Since then, seeking to execute the judgment, Dreyfus has

conducted post-judgment discovery. Two post-judgment motions are now before the

Court. The first is Dreyfus’s motion seeking to compel FSS to produce further

documents in aid of execution of the judgment (ECF No. 106) which FSS opposes. (ECF

No. 125.) Dreyfus has replied to FSS’s opposition. (ECF Nos. 148 and 149). The second

is FSS’s motion for a protective order seeking to preclude the production of documents

by Branch Banking and Trust Company (“BB&T”) (ECF No. 153) which Dreyfus

opposes. (ECF No. 154). The Court grants Dreyfus’s motion in part and denies FSS’s

motion.

                                           I
                                                  A

       With respect to Dreyfus’s motion, Federal Rule of Civil Procedure 69 provides

that “[i]n aid of the judgment or execution, the judgment creditor . . . may obtain

discovery from any person – including the judgment debtor – as provided in these rules

or by the procedure for the state where the court is located.” 1 Fed. R. Civ. P. 69(a)(2)

(emphasis added). “[A]ll discovery procedures provided in the [Federal Rules of Civil

Procedure] are available” in aid of execution on a judgment. Fed. R. Civ. P. 69 advisory

committee’s note. Discovery under Federal Rule of Civil Procedure Rule 26(b)(1) must

be “relevant” and “proportional” to the case’s needs. Fed. R. Civ. P. 26(b)(1). Rule 69

discovery “‘must be calculated to assist in collecting on a judgment.’” Haiying Xi v.

Shengchun Lu, --- F. App’x ----, No. 18-3541, 2020 WL 751819 (3d Cir. Feb. 14, 2020)

(quoting EM Ltd. v. Republic of Argentina, 695 F.3d 201, 207 (2d Cir. 2012).

“Information that could not possibly lead to executable assets” is not relevant. Republic

of Argentina v. NML Capital, Ltd., 573 U.S. 134, 144 (2014). Also, the Court may limit

discovery that is “unreasonably cumulative or duplicative, or can be obtained from some

other source that is more convenient, less burdensome, or less expensive.” Fed. R. Civ.

P. 26(b)(2)(C)(i). However, “‘an evasive or incomplete disclosure, answer or response’”

to a Rule 69 discovery request “‘must be treated as a failure to disclose, answer, or

respond,’” and supports a motion to compel. Xi, 2020 WL 751819, at *2 (quoting Fed. R.


1        Pennsylvania Rule of Civil Procedure 3117 also allows for discovery in aid of execution. Pa.
R. Civ. P. 3117. “Discovery under Rule 3117 . . . is ‘pure discovery,’ intended as an ancillary aid in
the discovery of assets.” PaineWebber, Inc. v. Devin, 658 A.2d 409, 412 (Pa. Super. Ct. 1995). It
“allows a judgment creditor to obtain information necessary to locate any assets of the judgment
debtor and begin the process of execution or attachment of that property.” Randall Mfg., LLC v. Pier
Components, LLC, No. 14-346, 2017 WL 1519498, at *2 (M.D. Pa. Apr. 27, 2017). “[I]f the requested
testimony or material is not relevant to the discovery of assets of the defendant,” the Court may
restrict Rule 3117 requests for discovery. Paine Webber, 658 A.2d at 413.



                                                  2
Civ. P. 37(a)(4)).

                                            B

       Because FSS has yet to satisfy the judgment against it, Dreyfus seeks

information that will enable it to enforce and collect on the judgment. Dreyfus served

FSS with a supplemental request for production on July 5, 2018 seeking: certain

“active contracts” between FSS and its customers, a June 20, 2018 accounts receivable

list, the last invoices FSS supplied to customers on the accounts receivable list and

copies of FSS “computerized books of account” described at Karen Cavanaugh’s

deposition. (See Dreyfus Mot., ECF No. 106, Ex. A.) In August 2018, subject to broad

objections that the requests were not relevant or proportional, “vague and ambiguous”

and sought documents outside of FSS’s possession or control, FSS represented that it

“w[ould] produce any agreements it currently has with its customers to provide services

or license software to those customers at a mutually convenient date and location.”

(Dreyfus Mot., Ex. B, at 1-3.) It stated that it “w[ould] supplement the information

contained in a document produced at FSS00000216 for a statement of accounts

receivable as of February 28, 2017” with information for March 1, 2017 through June

30, 2018 and that it would do the same in response to the request for the FSS

computerized books of account described at Cavanaugh’s deposition. (Id. at 3-4.) FSS

also represented that it “w[ould] produce a copy of each invoice it issued for services

rendered in June, 2018.” (Id. at 3.) Instead of producing the promised copies of its

books of account, FSS “extracted and provided limited data” pertaining to its sales and

service transactions. (Dreyfus Mot. at 5.) In addition, FSS substituted “invoice level

information and customer information” for its requested contracts and invoices. (Id.)




                                             3
        Unsatisfied with FSS’s supplemental discovery response, Dreyfus seeks to

compel production of: (1) any agreements FSS had as of July 5, 2018 with its customers

to provide services or license software to those customers . . . as well as any other

contracts related to customers identified in the receivables list that FSS produced on

June 29, 2019; (2) addresses for the customers identified in the June 29, 2019

receivables list; (3) copies of invoices FSS issued for services it rendered to customers

identified in the June 29, 2019 receivables list; (4) FSS’s full and complete books of

account for 2018; and (5) a full and complete response to its Second Supplementary

Post-Deposition Request for Production of Documents transmitted on July 2, 2019. 2

(Dreyfus Mot. at ECF p. 1-2 (proposed order)).

        FSS responds that “in late June, 2019,” it “produced supplemental reports of its

accounts payable and accounts receivable” for March 2017 through June 2019” and

contends that the “[r]eports contain more than enough information for Plaintiff to

execute upon its judgment, including the names of customers and the amounts due

from those customers.” (FSS Resp., ECF No. 125 at 1.) FSS argues that “the only

purpose for broadly seeking all contracts, invoices, and books of account is to

unreasonably harass, annoy, cause great expense to, and interrupt” its business

operations. (Id.) It complains that requested information is not proportional to


2       Federal Rule of Civil Procedure Rule 37(a)(1) requires a party moving to compel discovery to
“include a certification that the movant has in good faith conferred or attempted to confer with the
person or party failing to make disclosure or discovery in an effort to obtain it without court action.”
Drefyfus’s motion does not attach this certification. For the sake of expedience and judicial economy,
the Court concludes that the exchanges between counsel documented in Dreyfus’s motion (Dreyfus
Mot. ¶¶ 4-14) generally satisfied Rule 37(a)(1)’s certification requirement but reminds the parties of
their Rule 37 obligation to confer in an effort to obtain any further discovery without Court action.
Counsel are also reminded that the Court encourages parties to address routine discovery disputes
through the scheduling of a telephone conference prior to filing a motion. See Section II.C.2. of the
Court’s Policies and Procedures (February 2020).



                                                   4
Dreyfus’s need to execute the judgment and that it “provided Plaintiff information

sufficient to execute upon its judgment” by producing the supplemental reports. (Id. at

3-4.)

        The documents Dreyfus requests are relevant to its efforts to execute the

judgment against FSS. They will allow it “to identify assets from which the judgment

may be satisfied . . . .” Xi, 2020 WL 751819, at *2 (quoting 13 James Wm. Moore et al.,

Moore’s Federal Practice § 69.04 (3d ed. 2019)). Dreyfus’s garnishment efforts have not

permitted it to fully recover the outstanding judgment3 even though the supplemental

reports FSS produced to Dreyfus show that FSS’s business generates a substantial cash

flow. (See Dreyfus Reply, Ex. A, ECF No. 149.) After filing its motion to compel,

Dreyfus was able to garnish a bank account titled in FSS’s name, producing a $1,501.31

recovery. (See ECF Nos. 133 and 141; see also Dreyfus Resp., ECF No. 154 at 2.) Also

after filing its motion to compel, Dreyfus sought entry of judgment by admission

against Brown Brothers Harriman & Co. as a garnishee after it admitted that it had an

“invoice dated August 28, 2019 on the letterhead of Ion Group, sent on behalf of

Financial Software Systems, Inc., for $582,677.29 in monies owed.” (ECF No. 137, at 3

(emphasis added); see also ECF No. 140 and Dreyfus Resp. at 2.) Brown Brothers

satisfied a judgment against it in that amount (ECF No. 152) and a writ of execution

has been issued against it for the remainder of the judgment entered against FSS.

(ECF Nos. 155, 156, 157.) Other garnishees served with interrogatories in attachment

informed Dreyfus that they owed nothing to FSS at the time the writs of execution were


3      It appears that $360,301.00 of the judgment against FSS remained unsatisfied as of January
17, 2020, with interest to accrue thereafter “at a daily rate f $11.27 from 01/17/2020 at 0.54% per
annum.” (ECF No. 155.)



                                                 5
served through their response dates. (Dreyfus Reply, ECF No. 148 at 3.)

       Dreyfus contends it has a heightened need for production of the “requested

contracts and invoices that FSS keeps hidden” because garnishees “have been reluctant

to acknowledge their contractual and financial relationships with FSS . . . .” (Id. at 2.)

Given that Brown Brothers Harriman & Co. received an invoice from an entity other

than FSS sent on FSS’s behalf, Dreyfus is entitled to discover further information

regarding FSS’s relationships with its customers. Dreyfus is “permitted to conduct a

broad inquiry to uncover any hidden or concealed assets of the judgment debtor.” Xi,

2020 WL 751819, at *2 (quoting 13 James Wm. Moore et al., Moore’s Federal Practice

§ 69.04 (3d ed. 2019)).

       The information Dreyfus seeks is not disproportional to the case’s needs given

the magnitude of the still-unsatisfied judgment. Fed. R. Civ. P. 26(b)(1). However, in

order ensure that the requested discovery is not unreasonably burdensome to FSS, the

Court will compel FSS to produce: (1) any agreements FSS had as of July 5, 2018 with

its customers to provide services or license software to those customers, including but

not limited to Spectrum (Front, Middle and Back), Spectrum Treasury CashTrack,

Spectrum Warehouse and Spectrum Technology, as well as any other contracts related

to customers identified in the receivables list that FSS produced on June 29, 2019; and

(2) copies of invoices FSS issued for services it rendered to customers identified in the

June 29, 2019 receivables list. If Dreyfus remains unable to fully execute the judgment

against FSS after FSS produces this information, Dreyfus may renew its motion to

compel with respect to the other information requested.




                                             6
                                            II

       Federal Rule of Civil Procedure 69 also governs FSS’s motion for a protective

order. In Rule 69 post-judgment discovery, a plaintiff “is entitled to examine third

parties to determine if a judgment debtor has concealed or transferred assets applicable

to satisfying its judgment.” Allstate Insurance Co. v. Mirvis, No. 08-4405, 2017 WL

10398552, at *1 (E.D.N.Y. Jan. 25, 2017) (citation omitted). Dreyfus may seek Rule 69

discovery from non-party BB&T if has a relationship with FSS that might cause BB&T

to “‘possess concealed or fraudulently transferred assets of’” FSS. Id. at *2 (quoting

Vazquez v. Ranieri Cheese Corp., No. 07-464, 2013 WL 101579, at *2 (E.D.N.Y. Jan. 8,

2013)).

       FSS did not identify BB&T as an invoiced customer in the summary chart it

produced to Dreyfus. (Dreyfus Mot., Ex. D., ECF No. 107.) However, according to

FSS’s motion for a protective order, BB&T informed counsel for Dreyfus and FSS that

“it has a contractual relationship with Spot Systems, Inc. (“Spot”) to license the

Spectrum software product” (the software product that gave rise to underlying foreign

judgment in this matter) and “it received an invoice from Spot in 2019 for maintenance

associated with the Spectrum software product.” (FSS Mot., ECF No. 153 at 3; see also

Dreyfus Resp., ECF No. 154, at 2 (citing an informal disclosure by BB&T “that for

maintenance associated with Spectrum software products, its contract and financial

obligation is with Spot Systems, Inc.”)) FSS contends that it is entitled to a protective

order precluding BB&T from producing documents to Dreyfus because they “are

unrelated to any services provided by FSS to BB&T or any monies owed by BB&T to

FSS” and “will not lead to the discovery of any information about the location or




                                            7
amount of FSS’ assets.” (FSS Mot. at 2.) Dreyfus responds that it may discover

Spectrum contracts and invoices from BB&T in order to determine whether they are

related to services provided by FSS to BB&T or any monies owed by BB&T to FSS.

(Dreyfus Resp. at 2-3.)

       Dreyfus has the better argument. The presumption under Rule 69 is “in favor of

full discovery of any matters arguably related to the [creditor’s] efforts to trace [the

debtor’s] assets and otherwise to enforce the judgment.” Credit Lyonnais, S.A. v. SGC

Int’l, Inc., 160 F.3d 428, 431 (8th Cir. 1998). BB&T possesses information that is

arguably related to Dreyfus’s efforts to enforce the judgment against FSS.

       An appropriate Order follows.

                                                  BY THE COURT:



                                                  /s/ Gerald J. Pappert
                                                  GERALD J. PAPPERT, J.




                                             8
